                        Case 3:20-mj-00076             Document 1        Filed 04/02/20       Page 1 of 10

AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                       District
                                                 __________     of Oregon
                                                            District of __________

                  United States of America                        )
                             v.                                   )
                Dwayne Michael Schiavone                          )      Case No. 3:20-mj-00076
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)
                            CRIMINAL COMPLAINT
              BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 1, 2020 to March 25, 2020 in the county of                            Marion         in the
                       District of            Oregon          , the defendant(s) violated:

            Code Section                                                   Offense Description
18 USC 922                                      Felon in Possession of a Firearm




         This criminal complaint is based on these facts:
See Affidavit of Special Agent Travis Taulbee, FBI.




         ✔ Continued on the attached sheet.
         ’

                                                                                                   By phone
                                                                                             Complainant’s signature

                                                                                    Special Agent Travis Taulbee, FBI
                                                                                              Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone at ________
              4:05      a.m./p.m.
                                 0
Date:             04/02/2020
                                                                                                Judge’s signature

City and state:                         Portland, Oregon                    Hon. Stacie F. Beckerman, U.S. Magistrate Judge
                                                                                              Printed name and title
            Case 3:20-mj-00076        Document 1      Filed 04/02/20      Page 2 of 10




DISTRICT OF OREGON, ss: AFFIDAVIT OF TRAVIS TAULBEE


             Affidavit in Support of a Criminal Complaint and Arrest Warrant

       I, Travis Taulbee, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

       1.      I am a Special Agent with the Federal Bureau of Investigation (FBI), and have

been since January 2017. I am presently assigned to the Portland Division of the FBI, and

specifically to the Salem Resident Agency. During my employment, I have investigated and have

assisted others in investigating a range of federal crimes, including drug related offenses; felons

in possession of a firearm; child pornography and bank robbery.

       2.       I submit this affidavit in support of a criminal complaint and arrest warrant for

Dwayne SCHIAVONE for Felon in Possession of a Firearm in violation of 18 U.S.C. § 922. As

set forth below, there is probable cause to believe, and I do believe, that SCHIAVONE

committed the above listed offense.


                                         Applicable Law

       3.      Title 18, United States Code, Section 922, Felon in Possession of a Firearm,

provides that it is unlawful for any person who has previously been convicted of a crime

punishable by imprisonment for a term exceeding one year to possess a firearm that has

previously been shipped or transported in interstate or foreign commerce.

//

//

//



Affidavit of FBI Special Agent Travis Taulbee                                                Page 1
            Case 3:20-mj-00076        Document 1       Filed 04/02/20     Page 3 of 10




                                  Statement of Probable Cause

       4.      In the month of March 2020, Silverton Police Officer Jeff Charpilloz, informed

Silverton Police Detective Noe Martinez that he had taken an initial report from a victim, after

she was seen at Legacy Silverton Medical Center (Silverton Hospital) located in Marion County,

Oregon. Officer Charpilloz seized multiple items of evidence collected by a Sexual Assault

Nurse Examiner (SANE) nurse as part of a Sexual Assault Forensic Evidence Kit (SAFE Kit).

       5.      Officer Charpilloz also obtained copies of the medical records and a report from

the SANE nurse. The report indicated that the victim reported being injected by heroin and

methamphetamine by “Dwayne” (SCHIAVONE) who goes by the name “Chance.” The report

indicated that SCHIAVONE sexually assaulted the victim by having vaginal intercourse and anal

intercourse against her will. In the report the victim stated that she had fallen asleep at one point

during the assault and woke up to SCHIAVONE still having sex with her. The victim reported

that SCHIAVONE had “taped” the assault with a “Skype” camera. The victim advised that

SCHIAVONE was in possession of a large bag containing guns and ammunition and that the

assault had taken place at SCHIAVONE’s residence and described it being located near Central

St. and Madison St. while also indicating that SCHIAVONE drives a silver colored Toyota Prius.

       6.      On March 20, 2020, Silverton Police Detective Martinez contacted the victim.

The victim stated on March 18, 2020, she walked to “Chance’s” house on Central St. to try and

“hustle him” for some money. SCHIAVONE had given the victim money many times in the

past. According to the victim, SCHIAVONE mandates any female who visits him to undress

while at his house. The witness stated that SCHIAVONE is a drug dealer who sells

methamphetamine and heroin and a lot of drug users will exchange sex for drugs with him.




Affidavit of FBI Special Agent Travis Taulbee                                                 Page 2
            Case 3:20-mj-00076       Document 1      Filed 04/02/20     Page 4 of 10




       7.      The victim described SCHIAVONE’s house as a multi-story house. Detective

Martinez showed the victim a Google Maps Street View of the area she described. The victim

identified the residence located on Central St. in Silverton, Marion County, Oregon as

SCHIAVONE’s residence. The victim said told Detective Martinez that SCHIAVONE has a

bedroom upstairs next to what she described as a living room area where SCHIAVONE has a

web camera in the bedroom which he uses to record sex acts that take place. The victim

continued to describe her sexual assault to Detective Martinez, including how SCHIAVONE

injected her with a mixture of methamphetamine and heroin and then took the victim to his

bedroom and “raped” her. The victim clarified that the word “raped” meant SCHIAVONE had

vaginal and anal intercourse with her. The victim recounted that during the assault

SCHIAVONE injected her again with drugs which caused her to become unconscious. The

victim remembered waking up to SCHIAVONE having anal sex with her.

       8.      The victim told Detective Martinez that SCHIAVONE keeps heroin and

methamphetamine on his person, inside his residence and in his vehicle, and that SCHIAVONE

has a large duffle bag full of large guns with ammunition. The victim stated that SCHIAVONE

also had a black handgun that he recently obtained and often kept on his person or in the glove

box of his vehicles.

       9. Detective Martinez ran a criminal history check on SCHIAVONE and learned that he

was a convicted felon with a prior conviction for Unlawful Delivery of Heroin. Detective

Martinez conducted a records search and learned that SCHIAVONE drives a silver colored 2008

Toyota Prius bearing Oregon plate 057LYV, which is registered to his mother. Detective

Martinez also found that SCHIAVONE owns a black colored Kia Sorento bearing Oregon plate

015LSB, which is usually parked at the residence on the north side of the property.



Affidavit of FBI Special Agent Travis Taulbee                                              Page 3
             Case 3:20-mj-00076     Document 1      Filed 04/02/20     Page 5 of 10




       10.     The victim showed Detective Martinez a screenshot of a Facebook message from

SCHIAVONE sent to her on January 22, 2020, in which he asks, “who wants b or w?” The

victim responds by saying she is looking for some “white” and mentions having spent her money

on a “bowl.” SCHIAVONE responds, “I gotcha covered.” From my training and experience, I

know that “b” is referring to “black,” which is a common slang word for heroin and the “w” is

referring to “white,” a common slang word for methamphetamine.

       11.     On March 24, 2020, Detective Martinez applied for and obtained Search Warrants

in the Circuit Court of the State of Oregon for Marion County, signed by Circuit Court Judge

Cheryl A. Pellegrini, for SCHIAVONE’ person, his residence (in Silverton, Oregon), his 2008

Toyota Prius (057LYV), and his Kia Sorrento (015LSB), to find evidence related to the crimes

of Rape in the First Degree (ORS163.375), Sodomy in the First degree (ORS 163.405), Unlawful

Delivery of Heroin (ORS 475.850), Unlawful Possession of Heroin (ORS 475.854), Unlawful

Delivery of Methamphetamine (ORS 475.890), Unlawful Possession of Methamphetamine (ORS

475.894) and Possession of Weapons by Certain Felons (ORS 166.270).

       12.     On March 25, 2020, Silverton Police Department served the search warrants listed

above. During the search, a loaded Rock Island Arms 1911 9mm handgun (serial# RIA1534430)

with a medium sized bag full of 9mm ammunition, and a sword, were found in SCHIAVONE’s

upstairs foyer area. During the search and after being read his Miranda Rights by Silverton

Police Officer Finnegan, SCHIAVONE told Detective Martinez that the 9mm pistol and the

sword that was found were his. Of interest, Officers also found ammunition of various calibers

in the residence and the vehicles and approximately 10 pounds of marijuana, 134 grams of a

substance that tested presumptive positive for psilocybin mushrooms, a measurable quantity of

substance that tested presumptive positive for methamphetamine, and a measurable quantity of



Affidavit of FBI Special Agent Travis Taulbee                                             Page 4
             Case 3:20-mj-00076      Document 1      Filed 04/02/20     Page 6 of 10




substance that tested presumptive positive for heroin. Subsequently, SCHIAVONE was arrested

for the crimes of Rape 1, Sodomy 1, Sex Abuse 1, DCS Heroin, DCS Meth, DCS Psilocybin,

PCS Marijuana over 2 lbs., Felon in Possession of a Firearm, and Felon in Possession of a

Restricted Weapon. SCHIAVONE was transported to the Marion County jail where he was

booked on all charges.

       13.     On March 26, 2020, Detective Martinez conducted a follow up interview with the

victim, in which the victim spoke about a shop-like garage. The victim described the location as

an unattached garage shop building located on the right side of the property with the residence on

the left side of the property. The victim drew a diagram of the property, which matched that of a

location on Eureka Ave, Silverton, Oregon. The victim told Detective Martinez that inside the

shop, SCHIAVONE has a room on the right side of the building which she referred to as “his

office.” SCHIAVONE had taken the victim to his office to use drugs about three to four

different times, with the last time being about a month ago. The victim described the room as a

small office room with blankets on the floor which are used as bedding, a small propane heater,

what she described as a small quantity of drugs, and syringe needles throughout. The victim said

that SCHIAVONE kept a “few” guns inside the room which she described as possibly rifles or

shotguns, further describing them as black with “wood” pieces (stock) on them.

       14.     On March 27, 2020, Detective Martinez listened to a recorded phone call made

the same day from the Marion County Correctional Facility where SCHIAVONE was being held

in custody. SCHIAVONE called his mother, and during the conversation asked her if the police

had searched her property. SCHIAVONE’s mother sounded confused while telling

SCHIAVONE they did not and asked why they would do so. SCHIAVONE responded, “I don’t

know,” and went on to say police search everything. Based on this conversation, Detective



Affidavit of FBI Special Agent Travis Taulbee                                               Page 5
             Case 3:20-mj-00076      Document 1       Filed 04/02/20    Page 7 of 10




Martinez believed SCHIAVONE had access to the shop and was aware of the property inside

unbeknownst to his mother.

       15.     On March 28, 2020, Detective Martinez applied for and was granted a search

warrant, in the Circuit Court of the State of Oregon for Marion County, signed by Circuit Court

Judge Cheryl A. Pellegrini, to search a shop garage building located on Eureka Ave., Silverton,

Oregon. After serving a copy of the warrant to SCHIAVONE’s mother (the property owner of

Eureka Ave, Silverton, Oregon), Detective Martinez asked SCHIAVONE’s mother if

SCHIAVONE went to the shop a lot, and she said SCHIAVONE did, adding that he was her

“handy man.” Detective Martinez asked if SCHIAVONE had his own key for the shop and she

told Detective Martinez he did.

       16.     As Officers began the search, Silverton PD Sergeant Reeder was approached by

one of SCHIAVONE’s mother’s neighbors, who advised that he had seen two vehicles on the

property the day before, taking things out of the shop and loading them into the vehicles. The

neighbor advised he had cameras that captured the event on video and was willing to provide the

video to Silverton PD. During the execution of the search warrant, Officers found and seized

ammunition of various rifle calibers including .22 caliber, .223 caliber, 7.62 caliber, and 7mm.

Officers also seized over thirty-seven 12-gauge shotgun shells and what appeared to be a sawed

off portion of a 12-gauge shotgun barrel.

       17. After the search, Detective Martinez made contact with the neighbor who allowed

officers to view the video from his surveillance system. The video showed a black hummer SUV

and a blue/silver colored sedan parked on the property with multiple persons, including

SCHIAVONE’s mother, loading property into the vehicles from the shop. The timestamp on the

video during this movement began around 10:43 a.m. on March 27, 2020. The neighbor advised



Affidavit of FBI Special Agent Travis Taulbee                                               Page 6
             Case 3:20-mj-00076      Document 1       Filed 04/02/20     Page 8 of 10




he did not change the time for daylight savings so the timestamp shown on video was an hour

behind. The neighbor’s spouse advised she saw one of the persons carrying what appeared to be

a rifle. The timing of the property being moved out of the shed occurred after the jail call

between SCHIAVONE and his mother.

       18.     Detective Martinez was talking with SCHIAVONE’s mother after the search and

asked if anyone had been in the shop in the last few days. SCHIAVONE’s mother said that her

granddaughter and the granddaughter’s brother-in-law had grabbed some tools to help her clean

up the house on Central St, Silverton, Oregon. SCHIAVONE’s mother claimed she didn’t know

what was taken from the shop and claimed she stayed inside the entire time they were there.

Detective Martinez explained that bullets were found in the office room and there was evidence

that items had been removed from the room. Detective Martinez asked SCHIAVONE’s mother

what was taken from the room and she said they probably did take things. When Detective

Martinez asked SCHIAVONE’s mother why they would take things out of the room,

SCHIAVONE’s mother explained it was probably to “protect” SCHIAVONE, and they didn’t

want the police to come there and find anything. After Detective Martinez explained to

SCHIAVONE’s mother that SCHIAVONE’s mother and her granddaughter were seen taking

things out of the shop yesterday morning, SCHIAVONE’s mother told Detective Martinez that

her granddaughter took some rifles that SCHIAVONE had. SCHIAVONE’s mother did not

know if some of the rifles belonged to her deceased husband or if some of them might have been

from a storage unit. SCHIAVONE’s mother offered to call her granddaughter and have her

granddaughter bring the guns back.

       19.     When SCHIAVONE’s mother called her granddaughter and advised her to bring

the guns back, SCHIAVONE’s mother allowed Detective Martinez to speak to her



Affidavit of FBI Special Agent Travis Taulbee                                                  Page 7
             Case 3:20-mj-00076       Document 1      Filed 04/02/20      Page 9 of 10




granddaughter. During the conversation, the granddaughter told Detective Martinez she intended

to call the State Police to find out if the guns were stolen. The granddaughter told Detective

Martinez she would bring the guns back and turn them in at the police department. In the

evening of March 28, 2020, the granddaughter arrived at the Silverton Police Department in a

black Hummer SUV. The granddaughter brought all of the property she said she had taken from

the shop. These items that the granddaughter brought were seized by Detective Martinez and

included: a Ruger 77 Mark II 7mm rifle, a Remington .22 caliber rifle, a Gustav .22 caliber rifle,

a Wolf .50 caliber muzzleloader rifle, a Harrington and Richardson 10-gauge shotgun (without a

stock), a black powder derringer pistol and (2) .22 caliber rifle barrels. I know these firearms to

have been manufactured outside the state of Oregon. In addition, Detective Martinez seized over

thirty 7mm bullets, a box containing a small amount of 7.62 mm bullets as well as components

for .50 caliber bullets and a bag with over fifty rounds of 9mm bullets with ground bullet tips.

       20.     I reviewed SCHIAVONE’s criminal history and know that he was previously

convicted of the felony of Unlawful Delivery of Heroin (ORS 475.850) in Marion County

Circuit Court (Case Number 11C41948) and was sentenced to 25 months in prison, and thereby

prohibited from possessing a firearm.

                                              Conclusion

       21.     Based on the foregoing, I have probable cause to believe, and I do believe, that

Dwayne SCHIAVONE committed Felon in Possession of a Firearm in violation 18 U.S.C. § 922,

and I therefore request that the Court issue a criminal complaint and arrest warrant for Dwayne

SCHIAVONE.

       22.     Prior to being submitted to the Court, this affidavit, the accompanying complaint

and the arrest warrant were all reviewed by Assistant United States Attorney Ashley Cadotte.



Affidavit of FBI Special Agent Travis Taulbee                                                Page 8
           Case 3:20-mj-00076        Document 1      Filed 04/02/20      Page 10 of 10




AUSA Cadotte advised me that in her opinion the affidavit and complaint are legally and

factually sufficient to establish probable cause to support the issuance of the requested criminal

complaint and arrest warrant.

                                                     By Phone
                                                     TRAVIS TAULBEE
                                                     Special Agent
                                                     Federal Bureau of Investigations


                                                                                          4:05
       Sworn in accordance with the requirements of FED. R. CRIM. P. 4.1 by telephone at _____
p.m. on April 2, 2020.

                                                       hw;~:ft!Jlff
                                                     ___________________________________
                                                     HONORABLE STACIE F. BECKERMAN
                                                     United States Magistrate Judge




Affidavit of FBI Special Agent Travis Taulbee                                                Page 9
